DETAILED ACTION
This office action is in response to the amendment filed April 12, 2022 in which claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Claims 13-17 are in condition for allowance per the prior office action mailed January 12, 2022.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner acknowledges that in the prior office action claims 13-15 and 17 were designated as allowable with claim 16 being rejected under 35 USC 112(b), with the rejection of claim 16 under 35 USC 112(b) having been successfully overcome in Applicant’s currently filed amendments.  However, upon further consideration, claims 13-17 are now rejected under 35 USC 102 and 35 USC 103 (see below).  As such, this office action is a 2nd Non-Final Office Action.  Examiner sincerely apologizes for any inconvenience.  

Applicant’s Second Argument:  Objection to claim 7 for minor informalities should be withdrawn in view of current amendment to claim 7.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claim 16 under 35 USC 112(b) should be withdrawn in view of current amendment to claim 16.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fourth Argument:  Rejection of claims 1, 2, and 4-6 under 35 USC 102 over USPN 5,535,531 Karabed et al. should be withdrawn in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that in view of current amendments to claim 1, the rejection over Karabed has been updated (see below), and notes that claim 1 does not recite, for example, that the first terminal end is disposed on the first side and the second terminal end is disposed on the second side.  Examiner further respectfully disputes Applicant’s assertion on page 9 of 17 of Applicant’s Remarks filed January 12, 2022 indicating that the tensile-reinforcement mechanism of Karabed “is fully enclosed, in other words does not have a ‘slot’ combined with the bend of the radial channel, as recited within amended independent claim 1.”  Examiner points to multiple “slits 127” (i.e. openings) depicted in Figures 13A-13B of Karabed (see Figures 13a-14; col. 5, line 63).  The rejection is maintained.

Applicant’s Fifth Argument:  Rejection of claims 7, 8, and 10-12 under 35 USC 102 over USPN 6,735,829 Hsu should be withdrawn in view of current amendments to claim 7.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that in view of current amendments to claim 7, the rejection over Hsu has been updated (see below), and notes that claim 7 does not recite, for example, that the first terminal end is disposed on the first side and the second terminal end is disposed on the second side.  The rejection is maintained.

Applicant’s Sixth Argument:  Rejection of claims 7-12 under 35 USC 102 over USPN 3,174,780 Shapiro should be withdrawn in view of current amendments to claim 7.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that in view of current amendments to claim 7, the rejection over Shapiro has been updated (see below), and notes that claim 7 does not recite, for example, that the first terminal end is disposed on the first side and the second terminal end is disposed on the second side.  The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “two slots” on lines 13 and 15.  However, claim 1 also recites “the at least one slot” on lines 14-15, and claims 2-5, which depend from claim 1, also each recite “the at least one slot.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different slots.  For purposes of examination, it will be interpreted that they each refer to the same “two slots.”
Claim 7 recites “A tensile-strand reinforcement” on line 1 and “the tensile-strand reinforcement mechanism” on line 2 and lines 14-15.  These limitations render claim 7 indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are referring to the same structure.
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites the limitation “wherein the bent channel includes an open-sided portion that fluidly connects with the first slot.”  However, claim 12 depends from claim 7 which recites the limitation “the bent channel having an open side fluidly connecting to the first slot and the second slot.”  As such, because the limitation in claim 7 is narrower than the limitation in claim 12, claim 12 does not further limit claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,535,531 Karabed et al.
To claim 1, Karabed discloses a tensile-strand reinforcement mechanism (121 of Figures 13a-14; col. 5, line 55 – col. 6, line 3) having a first side and a second side (annotated Figures 13a-14, see below; Examiner respectfully notes that claim 1 does not recite, for example, that the first terminal end is disposed on the first side and the second terminal end is disposed on the second side), the tensile-strand reinforcement mechanism comprising:
a channel having a radial wall with an internal surface facing toward the channel and an external surface facing away from the channel (see Figures 13a-14);
wherein the internal surface of the radial wall at least partially circumscribes a central axis of the channel that extends from a first terminal end of the channel to a second terminal end of the channel (annotated Figures 13a-14);
wherein the channel includes a bend between the first terminal end and the second terminal end, such that the central axis of the channel extends along a path that bends at least about 180 degrees (see Figures 13a-14);
wherein the bend of the channel radially extends at least partially around a lace passageway (see Figures 13a-14); and
wherein the channel includes two slots extending entirely through the radial wall from the external surface to the internal surface, the at least one slot opening to the first terminal end, wherein the two slots are each positioned proximate the first side of the tensile-strand reinforcement mechanism (annotated Figures 13a-14).

    PNG
    media_image1.png
    1032
    856
    media_image1.png
    Greyscale

To claim 2, Karabed further discloses a tensile-strand reinforcement mechanism wherein the at least one slot is a first slot and wherein the tensile-strand reinforcement mechanism further comprises a second slot opening to the second terminal end (annotated Figures 13a-14).

To claim 4, Karabed further discloses a tensile-strand reinforcement mechanism wherein the at least one slot extends in a non-straight manner (annotated Figures 13a-14).

To claim 5, Karabed further discloses a tensile-strand reinforcement mechanism wherein the bend includes an open-sided portion that fluidly connects with the at least one slot (annotated Figures 13a-14).

To claim 6, Karabed further discloses a tensile-strand reinforcement mechanism wherein the lace passageway extends from the bend entirely to both the first terminal end and the second terminal end (see especially Figure 14).

Claims 7, 8, and 10-12 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,735,829 Hsu.
To claim 7, Hsu discloses a tensile-strand reinforcement (1 of Figures 1-8; col. 3, line 23 – col. 4, line 17) having a first side and a second side (annotated Figure 4, see below; Examiner respectfully notes that claim 7 does not recite, for example, that the first terminal end is disposed on the first side and the second terminal end is disposed on the second side) the tensile-strand reinforcement comprising:
a first tubular structure having a first radial wall circumscribing a first axis, the first tubular structure comprising a first terminal end of the tensile-strand reinforcement and comprising a first slot extending entirely through the first radial wall from an external surface of the first radial wall to an internal surface of the first radial wall (annotated Figure 2, see below);
a second tubular structure having a second radial wall circumscribing a second axis, the second tubular structure comprising a second terminal end of the tensile-strand reinforcement and comprising a second slot extending entirely through the second radial wall from an external surface of the second radial wall to an internal surface of the second radial wall, wherein the first tubular structure and the second tubular structure are substantially parallel, and wherein the first slot and the second slot are each positioned proximate the first side of the tensile-strand reinforcement mechanism (annotated Figure 2);
a bent channel (15) connecting the first tubular structure with the second tubular structure, the bent channel having an open side fluidly connecting to the first slot and the second slot (annotated Figure 2); and
a lace passageway (14) having a lace-passageway axis circumscribed by the bent channel, wherein the lace passageway is open ended directly between the first terminal end and the second terminal end (as depicted in Figure 1, lace-passageway axis B is circumscribed by bent channel 15 and accessible through the opening/open side where lace-passageway axis B passes through bent channel 15), such that the lace passageway is accessible through an opening between the first terminal end and the second terminal end (annotated Figure 2).

    PNG
    media_image2.png
    913
    612
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1032
    930
    media_image3.png
    Greyscale

To claim 8, Hsu further discloses a tensile-strand reinforcement wherein the lace passageway extends from the bent channel entirely to both the first terminal end and the second terminal end (annotated Figure 2).

To claims 10 and 11, Hsu further discloses a tensile-strand reinforcement wherein at least one of the first slot and the second slot is substantially straight (annotated Figure 2; the first and second slots each extend in a substantially straight manner; Examiner respectfully notes that the term “substantially” is very broad) and wherein the first slot extends in a non-straight manner (annotated Figure 2; inasmuch as currently claimed, the first slot extends in a non-straight manner in the sense that it extends in an angular manner due to its elongated triangle shape; as such, Examiner respectfully asserts that inasmuch as currently claimed and under the interpretations as detailed above, the first and second slots can simultaneously be considered to extend in a “substantially straight manner” and to also extend in a “non-straight manner”).

To claim 12, Hsu further discloses a tensile-strand reinforcement wherein the bent channel includes an open-sided portion that fluidly connects with the first slot (annotated Figure 2; the designated open-sided portion in annotated Figure 2 is a segment of the opening/open side as recited in claim 7; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).

Claims 7-17 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticiapted by USPN 3,174,780 Shapiro.
To claim 7, Shapiro discloses a tensile-strand reinforcement (10 of Figures 1-5; col. 1, line 70 – col. 2, line 66) having a first side and a second side, the tensile-strand reinforcement (annotated Figures 1-5, see below; Examiner respectfully notes that claim 7 does not recite, for example, that the first terminal end is disposed on the first side and the second terminal end is disposed on the second side) comprising:
a first tubular structure having a first radial wall circumscribing a first axis, the first tubular structure comprising a first terminal end of the tensile-strand reinforcement and comprising a first slot (16’) extending entirely through the first radial wall from an external surface of the first radial wall to an internal surface of the first radial wall (annotated Figure 1-5);
a second tubular structure having a second radial wall circumscribing a second axis, the second tubular structure comprising a second terminal end of the tensile-strand reinforcement and comprising a second slot (16) extending entirely through the second radial wall from an external surface of the second radial wall to an internal surface of the second radial wall, wherein the first tubular structure and the second tubular structure are substantially parallel and wherein the first slot and the second slot are positioned proximate to the first side of the tensile-strand reinforcement  (annotated Figure 1-5; Examiner respectfully notes that the term “substantially” is very broad);
a bent channel connecting the first tubular structure with the second tubular structure, the bent channel having an open side fluidly connecting to the first slot and the second slot (annotated Figure 1-5); and
a lace passageway having a lace-passageway axis circumscribed by the bent channel, wherein the lace passageway is open ended directly between the first terminal end and the second terminal end, such that the lace passageway is accessible through an opening between the first terminal end and the second terminal end (annotated Figure 1-5).

    PNG
    media_image4.png
    930
    563
    media_image4.png
    Greyscale

To claim 8, Shapiro further discloses a tensile-strand reinforcement wherein the lace passageway extends from the bent channel entirely to both the first terminal end and the second terminal end (annotated Figure 1-5).

To claim 9, Shapiro further discloses a tensile-strand reinforcement wherein the first slot extends entirely to the first terminal end and the second slot extends entirely to the second terminal end (annotated Figure 1-5).

To claims 10 and 11, Shapiro further discloses a tensile-strand reinforcement wherein at least one of the first slot and the second slot is substantially straight (annotated Figure 1-5; the first slot can be considered to be “substantially” straight at least because it’s not curved), and wherein the first slot extends in a non-straight manner (annotated Figure 1-5; inasmuch as currently claimed, the first slot extends in a non-straight manner in the sense that it extends in an angular manner; as such, Examiner respectfully asserts that inasmuch as currently claimed and under interpretations as detailed above, the first and second slots can simultaneously be considered to extend in a “substantially straight manner” and also extend in a “non-straight manner”).

To claim 12, Shapiro further discloses a tensile-strand reinforcement wherein the bent channel includes an open-sided portion that fluidly connects with the first slot (annotated Figure 1-5; the designated open-sided portion in annotated Figure 1-5 is a segment of the opening/open side as recited in claim 7; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).

To claim 13, Shapiro discloses a footwear article comprising:
a tensile-strand reinforcement (10 of Figures 1-5; col. 1, line 70 – col. 2, line 66) comprising:
a first tubular structure having a first radial wall circumscribing a first axis, the first tubular structure comprising a first terminal end of the tensile-strand reinforcement and comprising a first slot (16’) extending entirely through the first radial wall from an external surface of the first radial wall to an internal surface of the first radial wall (annotated Figures 1-5);
a second tubular structure having a second radial wall circumscribing a second axis, the second tubular structure comprising a second terminal end of the tensile-strand reinforcement and comprising a second slot (16) extending entirely through the second radial wall from an external surface of the second radial wall to an internal surface of the second radial wall, wherein the first tubular structure and the second tubular structure are substantially parallel (annotated Figures 1-5); and
a u-shaped bent channel connecting the first tubular structure with the second tubular structure, the u-shaped bent channel having an open side fluidly connecting to the first slot and the second slot (annotated Figures 1-5); and
a tensile strand (L) configured to pass through the first slot and the second slot to be positioned in the first tubular structure and the second tubular structure, respectively (col. 2, lines 33-66).
To the limitation “a footwear article,” Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art device in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, because article (10) of Shapiro meets all the structural limitations, it would be capable of performing the function of being a “footwear article.”

To claim 14, Shapiro further discloses a footwear article wherein the first slot extends entirely to the first terminal end and the second slot extends entirely to the second terminal end (annotated Figures 1-5).

To claims 15 and 16, Shapiro further discloses a footwear article wherein at least one of the first slot and the second slot is substantially straight (annotated Figure 1; the first slot can be considered to be “substantially” straight at least because it’s not curved), and wherein the first slot extends in a non-straight manner (annotated Figure 1; inasmuch as currently claimed, the first slot extends in a non-straight manner in the sense that it extends in an angular manner; as such, Examiner respectfully asserts that inasmuch as currently claimed and under interpretations as detailed above, the first and second slots can simultaneously be considered to extend in a “substantially straight manner” and also extend in a “non-straight manner”).

To claim 17, Shapiro further discloses a footwear article further comprising, a lace passageway extending from the u-shaped bent channel entirely to both the first terminal end and the second terminal end (annotated Figures 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Karabed (as applied to claim 1, above).
To claim 3, Karabed discloses a tensile-reinforcement mechanism wherein tensile-reinforcement mechanism that is elastic, comprising resiliently flexible material capable of being compressed into a different configurations (see Figures 13a-13b; col. 5, lines 42-63) where the at least one slot extends in a non-straight manner when in an unloaded state (see Figures 13a-13b).  
Karabed does not expressly disclose a tensile-reinforcement mechanism wherein the at least one slot is substantially straight when in an unloaded state.
However, one of ordinary skill in the art before the effective filing date of the claimed invention that the resiliently flexible tensile-reinforcement mechanism would be capable of being stretched or manipulated such that the at least one slot is substantially straight due to the elastic nature of the tensile-reinforcement mechanism. 

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
To claim 13, Hsu discloses footwear article comprising:
a tensile-strand reinforcement (1 of Figures 1-8; col. 1, lines 13-22; col. 3, line 23 – col. 4, line 17) comprising:
a first tubular structure having a first radial wall circumscribing a first axis, the first tubular structure comprising a first terminal end of the tensile-strand reinforcement and comprising a first slot extending entirely through the first radial wall from an external surface of the first radial wall to an internal surface of the first radial wall (annotated Figure 2);
a second tubular structure having a second radial wall circumscribing a second axis, the second tubular structure comprising a second terminal end of the tensile-strand reinforcement and comprising a second slot extending entirely through the second radial wall from an external surface of the second radial wall to an internal surface of the second radial wall, wherein the first tubular structure and the second tubular structure are substantially parallel (annotated Figure 2); and
a u-shaped bent channel connecting the first tubular structure with the second tubular structure, the u-shaped bent channel having an open side fluidly connecting to the first slot and the second slot (annotated Figure 2); and
Hsu does not expressly disclose passing a tensile-strand through the first slot and the second slot to be positioned in the first tubular structure and the second tubular structure, respectively
However, it would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention that in a configuration as depicted Figure 1 where tensile-strand 3 is absent, it would be possible to manipulate a fine-gauge tensile-strand to pass through both the first and second slots in a manner generally parallel to tensile-strand 2 as depicted in Figure 2, and that in such a configuration the tensile-strand would be disposed in portions of the first and second tubular structures despite the fact that the tensile-strand would not pass through the first and second terminal ends in such a configuration.

To claims 15 and 16, Hsu further discloses a footwear article wherein at least one of the first slot and the second slot is substantially straight (annotated Figure 2; the first and second slots each extend in a substantially straight manner; Examiner respectfully notes that the term “substantially” is very broad) and wherein the first slot extends in a non-straight manner (annotated Figure 2; inasmuch as currently claimed, the first slot extends in a non-straight manner in the sense that it extends in an angular manner due to its elongated triangle shape; as such, Examiner respectfully asserts that inasmuch as currently claimed and under the interpretations as detailed above, the first and second slots can simultaneously be considered to extend in a “substantially straight manner” and to also extend in a “non-straight manner”).

To claim 17, Hsu further discloses a footwear article further comprising, a lace passageway extending from the u-shaped bent channel entirely to both the first terminal end and the second terminal end (annotated Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732